—Appeal by the defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered October 14, 1983, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed as abandoned.
The defendant’s assigned counsel has submitted a brief in which he has described his unsuccessful efforts to contact the defendant, who has served his sentence. In light of the foregoing, counsel’s application for leave to withdraw as counsel is granted, and the appeal is dismissed as abandoned. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.